Citation Nr: 9920326	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-30 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to February 
1970.  In an August 1993 decision, the Board of Veterans' 
Appeals (Board) granted the veteran's claim for service 
connection for PTSD.  In a September 1993 rating decision, 
the Pittsburgh, Pennsylvania Regional Office (RO) implemented 
the Board's decision and assigned a 10 percent rating.  This 
appeal arises from a May 1995 rating decision of the RO, 
which denied the veteran's claim for an increased rating for 
PTSD.  In March 1998, the veteran appeared and testified at a 
personal hearing in Washington, D.C., which was conducted by 
a member of the Board who has since departed the Board.  The 
veteran was given the opportunity to have another hearing 
before a member of the Board, but he declined in April 1999.  

The Board also notes that it appears that in his July 1994 
claim for an increased rating for PTSD the veteran has raised 
the issue of a total disability rating based on individual 
unemployability due to service connected disability.  
However, as this issue has not been developed or certified on 
appeal, and as it is not inextricably intertwined with the 
issue currently on appeal, it is referred to the RO for 
further appropriate consideration.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991); Kellar v. Brown, 6 Vet. App. 157 
(1994).


REMAND

In accordance with the duty of the Department of Veterans 
Affairs (VA) to assist the appellant in the development of 
facts pertaining to his claim (38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998)), and in light of the 
United States Court of Veterans Appeals' holding in Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994), that the present level 
of disability is of primary concern in a claim for an 
increased rating, the Board requests evidentiary development 
to ensure that all pertinent up-to-date clinical evidence is 
obtained regarding the veteran's claim.  Also in that regard, 
the Board notes that on his most recent VA examination in 
January 1997 the veteran's diagnoses included mild to 
moderate PTSD.  Subsequently, on an April 1998 report the 
veteran's treating VA physician indicated that the veteran's 
PTSD was severe.  It appears from these records that the 
veteran's PTSD may have worsened.  Therefore, he should be 
afforded another VA examination to assess the current nature 
and severity of his PTSD.  

The Board also notes that up until 1996 the private and VA 
medical records show treatment and diagnoses of schizophrenia 
and PTSD.  On the January 1997 VA examination, the veteran 
was diagnosed with both schizophrenia (paranoid type), for 
which he is not service connected, and PTSD, and was given a 
current Global Assessment of Functioning (GAF) Scale score of 
60.  On a March 1998 VA outpatient record, the veteran's 
treating physician stated that some individuals under stress 
tended to have some mild visual hallucinations which were 
really a severe form of flashbacks, which sometimes could get 
misdiagnosed as schizophrenic psychotic episodes.  The 
physician indicated that he saw no signs of schizophrenia in 
the veteran at that time.  The veteran has not been afforded 
a VA examination since 1997, which would clarify his 
psychiatric diagnoses and the symptomatology attributable 
solely to his PTSD.  

Under the circumstances of this case, further development is 
required and the case is hereby REMANDED for the following 
action.  

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for PTSD since April 
1998, the date of his last treatment at 
the VA.  After receiving this information 
and any necessary releases, the RO should 
contact the named medical providers and 
request copies of all records of 
treatment for PTSD since April 1998, 
which have not already been obtained.  
All records obtained should be associated 
with the claims folder.



2.  After the above has been completed, 
the veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service connected PTSD.  
It is imperative that the examiner 
reviews the claims folder prior to the 
examination.  The examiner should also 
review the rating criteria for mental 
disorders, to include the criteria for 
rating psychiatric disabilities that 
became effective on November 7, 1996, as 
well as those in effect prior to that 
date.  Psychological testing should be 
performed, only if deemed necessary.  The 
examiner should report the findings 
consistent with the revised regulatory 
criteria and specify which symptoms are 
attributable solely to PTSD.  The 
examiner should also provide a full 
multi-axial evaluation, to include the 
assigning of a numerical score on the 
Global Assessment of Functioning (GAF) 
Scale.  It is imperative that the 
examiner include an explanation of what 
the assigned score represents.  Finally, 
the examiner should render an opinion as 
to what effect the service connected PTSD 
has on the veteran's social and 
industrial adaptability.  All clinical 
findings and opinions should be set forth 
in detail in the examination report.  

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician and request that all questions 
be answered.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim and, if 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case.  In doing so, the 
RO should determine whether the 
regulations in effect prior to and since 
November 7, 1996 are most favorable to 
the veteran.  The veteran and his 
representative should then be given a 
reasonable opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










